Citation Nr: 1415831	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1952 to November 1963.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In November 2010, the Board remanded the Veteran's bilateral shoulder claim for additional evidentiary development.  In March 2012, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him/her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The Veteran's electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed.  No additional evidence has been received with respect to the claim on appeal since the March 2012 Board decision.

This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not reflect that a relationship exists between the Veteran's current bilateral shoulder disability and his active duty military service.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's shoulder claim for additional evidentiary development in November 2010.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability.  Additionally, the Board instructed the AOJ to request the Veteran's records from the Social Security Administration (SSA), and to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder disability.  The AOJ was then to readjudicate the Veteran's claim. 

In compliance with the Board's remand instructions, the AOJ requested that the Veteran provide information pertaining to any medical treatment he received for his shoulder disability that was not reflected in the claims folder in letters dated in November 2010 and February 2011.  As discussed in more detail below, the Veteran did not respond to these letters.

The AOJ also requested the Veteran's SSA records.  In a response dated on December 7, 2010, the SSA indicated that it could not send the requested medical records, as they have been destroyed.  The SSA indicated that such records no longer exist and that further efforts to obtain them would be futile.  The AOJ issued a Formal Finding of Unavailability for these SSA records in a November 29, 2011 memorandum. 

The AOJ also scheduled the Veteran for a VA shoulder examination, which took place in March 2011.  The VA examination report is associated with the Veteran's claims file.  Subsequently, in February 2012, the Appeals Management Center (AMC) readjudicated the Veteran's claim.  See the February 2012 SSOC.

Thus, there is compliance with the Board's November 2010 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in June 2005 and March 2006.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claim, the Board finds that there is no prejudice to him in proceeding with the issuance of  a final decision in this appeal.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in March 2007 and February 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate RO decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Concerning the VA's duty to assist, the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements of argument have been obtained.  The Board notes that at his July 2010 hearing, the Veteran did allude to treatment he received at various VA facilities between two and four years following service for his shoulder condition.  Although the claims folder contains multiple VA examination reports dated from 1966 through 1975 that mention no complaints of, or treatment for any shoulder problem, ongoing treatment records dated from in and around that time period are not of record.  In an effort to gain enough information to obtain such records, VA sent the Veteran a letter dated November 23, 2010 [which was again forwarded to the Veteran's current address of record on February 10, 2011] that specifically requested that the Veteran identify the names and locations of the facilities, and the approximate dates of treatment for any care he has received from the VA for his bilateral shoulder condition.  The Veteran did not respond to this request.  

The Court has specifically held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  In this case, the Board requested information from the Veteran so that it may attempt to obtain any outstanding treatment records not currently on file, and the Veteran has remained unresponsive to this request.  The Veteran has not since identified, nor has he requested that the VA attempt to obtain any additional treatment records.

With respect to SSA records, as noted above, the AOJ requested such records from the SSA in December 2010.  In a response dated on December 7, 2010, the SSA indicated that it could not send the requested medical records, as they have been destroyed.  The SSA indicated that such records no longer exist and that further efforts to obtain them would be futile.  The AOJ issued a Formal Finding of Unavailability for these SSA records in a November 29, 2011 memorandum.  Significantly, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

With respect to the March 2011 VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board therefore concludes that this March 2011 examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining outstanding treatment records and VA examinations or opinions with respect to the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and testified before the undersigned in July 2010.  During the hearing, he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned, by inquiring as to the Veteran's post-service treatment and in-service experiences, sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Under § 3.303(b), an alternative method of establishing the second and/or third element of Hickson is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral shoulder disability had its onset in, or is otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

With respect to Hickson element (1), current disability, it is undisputed that the Veteran has a current bilateral shoulder disability.  After reviewing the Veteran's claims folder, and upon physical examination of the Veteran, the March 2011 VA examiner pertinently diagnosed the Veteran with degenerative joint disease of the acromioclavicular joints of both shoulders.  See the March 2011 VA examiner's report, page 3.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in service disease or injury, the Veteran asserts that while stationed at Ramstein Air Force Base in Germany, he woke up one morning with both arms frozen at the shoulders.  He states that x-rays were taken of his shoulders, and that he was put on physical therapy.  See the July 2010 hearing transcript, pages 3 and 4.  Although the Veteran's service treatment records do not specifically describe the circumstances of any in-service shoulder injury, they do document treatment for both right and left shoulder pain.  See, e.g., the Veteran's November 17, 1958 Chronological Record of Medical Care [noting pain in the right shoulder for one month, no past or present injury]; the Veteran's November 17, 1958 Radiological Report [indicating complaints of right shoulder pain with no bony abnormalities]; his August 8, 1960, March 21, 1961 and August 22, 1961 Radiological Reports [indicating the presence of left shoulder pain and bursitis, but noting no bone or soft tissue abnormalities]; and his September 2, 1961 Consult Sheet [diagnosing "bicipital tendon bursitis"].  Based on the Veteran's documented complaints of, and treatment for right and left shoulder pain during his active duty service, to include an in-service diagnosis of bursitis, the Board finds that in-service disease or injury is demonstrated by the record, and that Hickson element (2) is accordingly satisfied as well.  

The Board notes at this point in its analysis that there is no evidence of record indicating the presence of arthritis by x-ray in either shoulder during the Veteran's service, or within one year following the Veteran's separation from service, and the Veteran does not so contend.  As such, service connection for arthritis of shoulder may not be presumed under the provisions of 38 C.F.R. § 3.309(a), referenced in the law and regulations above.

With respect to crucial Hickson element (3), the evidence of record is against a finding that a relationship exists between the Veteran's current bilateral shoulder arthritis and his active duty military service.  After reviewing the Veteran's entire claims folder, to include his service treatment records, and upon examination of the Veteran, the March 2011 VA examiner pertinently determined that it was "less likely as not that the [V]eteran's current shoulder conditions are related to this active duty military service . . . ."  The examiner reasoned that although the Veteran complained of shoulder pain during his service career, such pain was not associated with any incidents of trauma, and "there was no evidence that the discomfort persisted for any length of time."  When transcribing the Veteran's self-reported history, the examiner noted that the Veteran sought medical attention and recovered from his in-service shoulder pain.  The examiner also highlighted the Veteran's pertinently negative separation examination, upon which the Veteran did not complain of shoulder problems.  He added that the Veteran first started getting treated for his shoulder problems approximately 20 years after he left the military.  See the March 2011 VA examiner's report, pages 2 and 3.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusion of the March 2011 VA examiner.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  The Board notes that the only other medical opinion of record that arguably contradicts the findings of the March 2011 VA examiner is that of the Veteran himself, who served as a medical corpsman during his active duty service.  It appears that the Veteran believes a positive link exists between his active duty military service and his current bilateral shoulder disability based on his own observations of a continuity of symptoms since his days of service to the present day.  Indeed, the Veteran told the VA examiner that he has experienced pain in the shoulders "off and on" since his military service ended in 1963.  See the March 2011 VA examiner's report, page 2.  

The Board finds the medical opinion of the March 2011 VA examiner to be more probative than the opinion provided by the Veteran himself for the following reasons.  First, the Board notes that the March 2011 VA examiner is in fact a doctor specializing in orthopedic medicine.  Although not disparaging the medical services that the Veteran performed during his time in service, there is no indication that the Veteran possesses any specialized knowledge in orthopedics, or that he has practiced any form of medicine for the past four and a half decades.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data]; see also the March 2011 VA examiner's report, page 1 [noting that the Veteran went to tractor training school following service, and became a tractor trailer driver from approximately 16 years, followed by a 30 year career in this ministry].  

Further, although the Veteran is competent to attest to his observations of shoulder pain "off and on" since his active duty service ended in 1963 to the present day [see Barr v. Nicholson, 21 Vet. App. 303 (2007)], the Board finds his assertions of continuity not credible in light of his prior inconsistent statements upon separation from service in 1963, and in light of pertinent medical evidence dating from the Veteran's separation from service through 1975 demonstrating that he received musculoskeletal evaluations during this time period without indicating the presence of any shoulder pain, and without receiving any indication from those examiners that there was any problems with either shoulder. 

The Board wishes to make clear that competency of evidence differs from credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As discussed above, the Board in no way doubts that the Veteran experienced shoulder pain in service, and received treatment for such pain during service.  Indeed, the Veteran has recently asserted that he received more treatment for his shoulders than what is actually documented within his service records, as co-workers in the emergency room would give him treatment at night, without notating such treatment in the Veteran's medical record.  See the Veteran's February 8, 2012 statement.  Such may very well have been the case.  Nevertheless, when the Veteran had an opportunity to acknowledge whether he experienced shoulder pain upon separation from service, he pertinently indicated "no" on his October 28, 1963 Report of Medical History.  Although the Veteran has recently explained his choice to recognize no "bone, joint, or other deformity" on this 1963 Report of Medical History [indicating a difference between a deformity and simple pain in his February 8, 2012 statement], the Veteran has not explained why he also checked "no" when asked the separate question of whether  he has or had a "painful or 'trick' shoulder or elbow."  In addition, as was noted above, the Veteran received a "normal" clinical evaluation of his upper extremities at his October 28, 1963 Report of Medical Examination.  

Three years following his separation from service in 1963, at a time the Veteran now claims he started seeking treatment for his right and left shoulder pain, the Veteran filed compensation claims with VA for calluses of the feet.  See the Veteran's September 1966 Application for Compensation.   The Veteran made no mention at that time of any other disability that he believed was service-related.  Significantly, the Veteran was afforded VA examinations in November 1966, April 1971, November 1971 and June 1975 in relation to compensation claims filed with VA for disability benefits, and at no time during this period did he mention his claimed ongoing shoulder problems.  See, e.g., the Veteran's November 1966 VA examination report [upon which the Veteran listed acute coughing, sinus headaches, sour stomach, corns and calluses, running eyes, and fillings in teeth that were falling out as his "Present Complaints" without any mention of shoulder pain].  In fact, no musculoskeletal assessment made at any of these VA examinations identified any problem with the Veteran's shoulders.  As noted above, VA has attempted to obtain more information from the Veteran as to the treatment he claims to have received for his shoulders during the years following his separation, but the Veteran has not responded to such inquiries.

The Board recognizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, there is contemporaneous medical evidence that contradicts the Veteran's own assertions of continuity-specifically, the Veteran's October 1963 examination upon separation, indicating a  "normal" clinical evaluation of the Veteran's upper extremities, and the Veteran's October 1963 Report of Medical History, upon which the Veteran himself denied experiencing any shoulder pain.  The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago, than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

Further, the Veteran's absence of shoulder pain complaints, both at separation from service in 1963 and for over a decade thereafter, to include at multiple examinations scheduled in relation with other compensation claims with VA, also weighs against a finding of continuity.  See Buchanan, 451 F.3d at 1337 [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Indeed, the Board finds it incredible that had the Veteran been seeking treatment for ongoing service-related shoulder pain during the first decade following his separation from service as he now asserts, that he would not have mentioned this treatment or ongoing pain to any VA examiner at any point during his diligent pursuit of VA compensation awards for other disabilities during that time period.  

In light of the Veteran's conflicting histories as to the progression of his current shoulder disability, his pertinently normal treatment records upon separation from service, the absence of complaint or treatment for any shoulder problems for well over a decade following separation [to include at examinations scheduled during the adjudications of other claims for VA benefits], the reasoned medical opinion of the March 2011 VA examiner [who found no relationship between the Veteran's current shoulder disorder and his in-service complaints of shoulder pain], and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of shoulder pain symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, etc.].  

In this connection, to the extent that the Veteran's belief that his current shoulder disability had its onset in, or is otherwise related to his period of active duty service constitutes a medical opinion that competes with that of the March 2011 VA examiner, the Board finds that such is based largely on his own observations of continuity of symptoms which the Board has now deemed to be not credible.  Although the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by a veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) reaffirmed that, in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion.  So it is in this case. 

Thus, no credible evidence of record, lay or medical, supports a finding that a relationship exists between the Veteran's current bilateral shoulder disability and his active duty military service.  Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim fails on this basis alone.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 


ORDER

Service connection for a bilateral shoulder disability is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


